IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                        :
                                         :         Case No. 1509008379
            v.                           :         In and For Kent County
                                         :
MICHELE C. MARVEL                        :
                                         :
                 Defendant.              :


                              Submitted: March 31, 2017
                               Decided: April 10, 2017

                                OPINION & ORDER

                    Upon Defendant’s Motion to Dismiss – DENIED

Tiphanie Miller & Laura Nastase Najemy, Deputy Attorneys General,
DEPARTMENT OF JUSTICE, Wilmington, Delaware, Attorneys for the State.

Andre Beauregard, Esquire, & Ronald Poliquin, Esquire, BROWN, SHIELS &
BEAUREGARD, LLC, Dover, Delaware, Attorneys for the Defendant.




Clark, J.
      The State charged Defendant Michele Staats Marvel (hereinafter “Ms.
Marvel”) with three counts of Unlawful Access of Prescription Monitoring
Program Information in violation of 16 Del. C. § 4798(t) and one count of Making
a False Statement in violation of 11 Del. C. §1245A. Ms. Marvel waived her right
to a trial by jury and opted for a bench trial. After the first day of testimony, the
trial judge declared a mistrial after he discovered information that made it
impossible for him to proceed without the appearance of judicial bias. The case is
now set for retrial before a new judge. However, Ms. Marvel filed this motion to
dismiss on double jeopardy grounds arguing that the mistrial was not one of
manifest necessity, and therefore, a second trial is barred. The State opposes this
motion arguing that there was manifest necessity to declare the mistrial, and
therefore, the double jeopardy clause is not a bar to retrial. For the reasons set
forth below, Ms. Marvel’s motion is DENIED.


            BACKGROUND AND ARGUMENTS OF THE PARTIES
      Ms. Marvel moves for dismissal of the charges brought against her. On
October 27, 2015, Ms. Marvel was arrested, and after she waived her right to a trial
by jury, her case was scheduled for a bench trial. Within a week of when Ms.
Marvel’s trial was to begin, an investigator from the Department of Justice
contacted Ms. Marvel’s mother. The investigator asked Ms. Marvel’s mother
whether she had worked for the courts and if she had ever worked for the trial
judge. The Department of Justice conducted its investigation of Ms. Marvel’s
mother without the knowledge of defense counsel.
      The trial judge conducted an office conference on February 21, 2017, the
day before the start of trial.   During the course of that conference, the State
informed the trial judge and defense counsel that


                                         2
       about a year and a half ago, November of 2015, when I started trying
       this case, I met with [defense counsel]. He did mention . . . your
       Honor had perhaps worked with the defendant’s mother in the past
       and your Honor had specifically requested as a favor that [defense
       counsel] take this case. We did contact the defendant’s mother and
       she indicated that she had worked in Chambers but not with your
       Honor directly. 1

       When the State made this information known, both the trial judge and
defense counsel indicated that they had no recollection of these circumstances.2
Defense counsel reiterated in his reply brief that he had no knowledge of such a
conversation nor did he have knowledge of the trial judge asking him to take the
case as the Office of Defense Services appointed him to represent Ms. Marvel.3
After learning that the Court did not have a concern about a potential conflict of
interest, the State consented to a bench trial. 4 Ms. Marvel’s defense counsel
informed the Court that he did not see a conflict.5 After discussing the evidence
that both parties intended to present during the trial, the trial judge consented to a
bench trial.6
       On February 22, 2017, Ms. Marvel’s case proceeded to trial. On the first
day of trial, the State called five witnesses. At the end of the day, the Court set the
trial to reconvene on February 27, 2017. However, on February 23, 2017, the trial
judge sent an email to counsel stating
       [i]t has come to his attention that the defendant in this case is [a
       friend’s] daughter. I think this presents a problem with my going
       forward to the case. Moreover, I do not believe that the problem can
       disappear simply by having counsel ‘agree that we are satisfied that

1
  Transcript of Office Conference at 4.
2
  Id.
3
  Reply to State’s Response to Defendant’s Motion to Dismiss at 1.
4
  Transcript of Office Conference at 4.
5
  Id. at 5.
6
  Id. at 10.

                                               3
       the Court will be completely impartial’ or any such thing. I am open
       to hearing any input anyone has on the subject. . . . Since counsel for
       the defendant first requested a bench trial, I’m a little surprised that
       this fact wasn’t made known to me before we started. Possibly it
       wasn’t known by him either. In any event, I certainly do not look at
       this as a fault of either the State or the Court. Hence, no issue of
       double jeopardy would come into play. 7

That same day, the trial judge held a teleconference with the parties to determine
how to proceed. During that teleconference, the trial judge informed the parties
that he “was told that defendant is [a friend’s] daughter.”8 The trial judge informed
the parties that he has “known [her] for a long time and will see her with some
regularity.”9
       In response, defense counsel informed the Court that he was not aware of
any relationship between the defendant and the Court.10 He then reminded the trial
judge of the conversation during the pretrial conference where the State informed
the Court of a potential conflict due to Ms. Marvel’s mother working in the court
system.11 The trial judge responded that he did not recall such a conversation. 12
The judge further maintained that he did not think there was any way for him to
proceed.13 The State concurred in this decision. 14 Defense counsel responded
       [a]ll right. I mean, I don’t think I really have a say in what . . . . I
       don’t have a problem with Your Honor but I know the position that

7
  Defense Ex. C.
8
  Transcript of Teleconference at 2.
9
  Id.
10
   Id.
11
   Id. at 2–3. Defense counsel stated during the teleconference that “I thought there was – the
State might have mentioned this at our pretrial conference that they had some concerns at one
point in time and Your Honor maybe misunderstood that and said that you don’t recall anything
like that or there was no problem with that.” Id.
12
   Id. at 3. The trial judge stated “I don’t recall anything like that and certainly not around the
time of going into the bench trial.” Id.
13
   Id.
14
   Id.

                                                4
       Your Honor would be in and I can see that position. The only thing I
       would mention is that, you know, we’re half way through and where
       we go from here.15

When the trial judge informed the parties that they would have to start the trial
again, defense counsel merely responded with “[a]ll right.”16
       Following the teleconference, the trial judge issued an order the following
day, February 24, 2017, declaring a mistrial. The Order stated
       [b]ecause of the belated understanding of the Court that Defendant
       Marvel is the daughter of a long time friend of the bench trial Judge,
       who is, in essence, the entire jury in this case, the continuation of the
       trial (presently approximately one-half completed) cannot go forward
       to verdict. To state the obvious, this is the equivalent of all twelve
       jurors, after the first day of testimony, reporting to the Court that they
       are friends with the defendant’s mother, but had been unaware of that
       association until the completion of the first day of trial. Upon
       application of the State, without comment by the defense, and in
       concordance with the belief of the Court, a MISTRIAL, not the result
       of any impropriety on the part of the State or the Court, must be
       declared.17

       After the Court declared a mistrial and the case was set to proceed again
before a new judge, Ms. Marvel filed a motion to dismiss arguing that double
jeopardy precludes a retrial of the charges against her. She argues that double
jeopardy attached at the moment the Court swore in the first witness, and that the
double jeopardy clause bars a retrial where a trial judge sua sponte declares a
mistrial unless there is a showing of manifest necessity. According to Ms. Marvel,
a high degree of necessity is required to retry a case under these circumstances, and
the declaration of a mistrial in her case was not a necessity. Namely, she argues


15
   Id.
16
   Id.
17
   Defense Ex. D.

                                           5
that because the trial judge had knowledge of this information prior to the start of
trial, the mistrial declaration does not meet the high degree of necessity required.
       In furtherance of this argument, Ms. Marvel argues that case law in other
jurisdictions have adopted a rule that precludes a finding of manifest necessity
when the trial judge obtained the information leading to the eventual mistrial
declaration prior to jeopardy attaching.18 She argues that these cases provide
persuasive authority for this Court to adopt a similar rule. Therefore, Ms. Marvel
maintains that because the State made the trial judge aware of a potential conflict
prior to the start of trial, a finding of manifest necessity is precluded. Under these
circumstances, according to Ms. Marvel, the mistrial was not necessary as it did
not contain an element of surprise. Ms. Marvel maintains that because the trial
judge had knowledge of this information prior to jeopardy attaching, the judge had
an alternative solution: had the trial judge recused himself when he first learned of
a potential conflict prior to jeopardy attaching, the Court could have avoided
declaring a mistrial. Finally, she further claims that negligence should negate
manifest necessity because there was an alternative solution available.
       The State, in response, argues that the double jeopardy clause does not bar a
retrial because Ms. Marvel consented to the mistrial when defense counsel failed to
object to it and then agreed to a retrial during the teleconference. The State argues
that when a defendant consents to a mistrial, the double jeopardy clause does not
bar a retrial. However, even had Ms. Marvel not consented to this mistrial, the
State emphasizes what it feels was manifest necessity for the declaration. The
State maintains that it brought to the Court’s attention a possible, previous work
relationship with Ms. Marvel’s mother. The State did not disclose the mother’s


18
  For this proposition, Ms. Marvel cites United States v. Sartori, 730 F.2d 973 (4th Cir. 1984),
State v. Buell, 605 A.2d 539 (Conn. 1992), and Mansfield v. State, 29 A.3d 569 (Md. 2011).

                                                6
name to the Court nor did the State or Defendant disclose the existence of a social
relationship. Therefore, according to the State, the trial judge did not have the
information later requiring the mistrial before jeopardy attached.                     The State
maintains that the trial judge learned for the first time of the conflict of interest
after the first day of trial. Once the trial judge learned of the conflict of interest, he
determined that he could no longer be impartial. Therefore, according to the State,
out of manifest necessity and the appearance of impartiality of the justice system,
the trial judge appropriately declared a mistrial.
       Ms. Marvel filed a reply to the State’s response arguing that defense counsel
did object to the mistrial. Defense counsel argues that he merely acknowledged
the position the trial judge was in but also pointed out the hardship a mistrial would
create for Ms. Marvel given the trial was about halfway completed. Ms. Marvel
argues that this was sufficient evidence of an objection to the mistrial declaration.
Ms. Marvel then reiterated the same argument that there cannot be manifest
necessity present in this case because the trial judge had knowledge of the conflict
prior to jeopardy attaching.
       Here, under the circumstances of this case, the Court finds that the trial
judge declared a mistrial out of manifest necessity.                  As there was manifest
necessity, double jeopardy does not bar the State from retrying the charges against
Ms. Marvel. This conclusion is not altered by whether defense counsel objected to
the decision or not.19 Therefore, this Court does not decide whether the defense
counsel’s actions prior to the declaration of a mistrial were sufficient to constitute
an objection.

19
  See Bailey v. State, 521 A.2d 1069, 1077 (Del. 1987) (noting that defense counsel did not
object to the trial court declaring a mistrial and then conducted a manifest necessity inquiry after
which the Court determined there was a manifest necessity, which allowed the State to retry the
defendant). In Bailey, this inquiry was not affected by defense counsel’s lack of an objection.

                                                 7
                                         DISCUSSION
       Both the United States Constitution and the Delaware Constitution expressly
include provisions that protect a person from being put in jeopardy twice for the
same offense. 20 In a bench trial, jeopardy attaches as soon as a criminal court
swears in the first witness.21 As the Court heard testimony from five of the State’s
witnesses before declaring a mistrial, jeopardy clearly attached to the case at hand.
       However, the fact that jeopardy has attached merely means the double
jeopardy provisions have been implicated, not that these provisions bar retrial.22
The United States Supreme Court declared that the double jeopardy clause of the
United States Constitution is not violated if a court declared a mistrial when
“taking all the circumstances into consideration, there is a manifest necessity for
the act, or the ends of public justice would otherwise be defeated.” 23
       The Delaware Supreme Court adopted the doctrine set forth by the United
States Supreme Court in Perez, holding that a court must review a decision to grant
a mistrial, absent a defense motion, to determine if there was a manifest
necessity.24 If a court grants a mistrial out of manifest necessity, the double
jeopardy provisions do not bar a retrial. 25 The Court went on to state that
       [i]n the absence of a motion by a defendant for a mistrial, the Perez
       doctrine of manifest necessity stands as a command to trial judges not
       to foreclose the defendant’s option to continue with the trial, until a
       scrupulous exercise of judicial discretion leads to the conclusion that


20
   U.S. Const. amend. V; Del. Const. art. I, § 8. The Delaware Supreme Court has determined
that the analysis is the same under both constitutional provisions. See Bailey, 521 A.2d at 1075
(finding that the double jeopardy analysis is identical “under either Constitutional provision”).
21
   E.g., Brown v. Day, 69 A.3d 370, 2013 WL 1633264, at *2 (Del. Feb. 26, 2013) (Table); State
v. Dennis, 306 A.2d 729, 731 (Del. 1973).
22
   United States v. Jorn, 400 U.S. 470, 480 (1971).
23
   United States v. Perez, 22 U.S. 579, 579 (1824).
24
   Bailey, 521 A.2d at 1075–76 (quoting Perez, 22 U.S. at 579).
25
   Id.

                                               8
       the end of public justice would not be served by a continuation of the
       proceedings.26

Therefore, this Court must determine whether the trial judge granted a mistrial out
of manifest necessity.
       Ms. Marvel claims that there cannot be manifest necessity in the case at
hand because declaring a mistrial was not the trial judge’s only solution. Ms.
Marvel cites Downum v. United States 27 and United States v. Jorn28 in arguing that
where there were alternative solutions, the declared mistrial was not one of
manifest necessity.
       The Delaware Supreme Court has followed the approach of both Downum
and Jorn in adopting a standard that requires a trial court to consider alternative
solutions before declaring a mistrial. 29 Despite Ms. Marvel’s arguments to the
contrary, the trial court considered alternatives before declaring a mistrial. Here,
the trial judge held a teleconference to allow the parties to discuss alternative
avenues to proceed.30 In this regard, the trial judge stated that he did not believe he
could continue the trial but allowed the parties to provide suggestions. 31 After
opening this issue to discussion, neither party provided an alternative. Therefore,
the principle set forth in Jorn and Downum, which was subsequently adopted by
Delaware courts, is not violated in this case.


26
   Id. at 1076.
27
   Downum v. United States, 372 U.S. 734, 737 (1963) (holding that double jeopardy barred
defendant’s retrial because there was an alternative to grating a mistrial in that the prosecutor
could have sought a continuance).
28
   United States v. Jorn, 400 U.S. 470, 487 (1971) (holding that a retrial was barred because the
trial judge hastily declared a mistrial after determining that witnesses were not advised of their
constitutional rights without considering any alternative solutions).
29
   Swanson v. State, 956 A.2d 1242, 1245 (Del. 2008).
30
   Defense Ex. C. (email from the trial judge to the parties after learning of the conflict of
interest informing the parties that he was open to hearing the parties’ input on the matter).
31
   Transcript of Teleconference at 3.

                                                9
       Ms. Marvel next argues that the trial judge did not declare the mistrial out of
manifest necessity because the trial judge learned this information before jeopardy
attached. In furtherance of this argument, she points to three cases from various
jurisdictions. In all three of these cases, the reviewing courts determined that the
trial court’s mistrial declaration was not out of manifest necessity because the
information that led to the declaration was information possessed by the trial
judges prior to jeopardy attaching.32
        Ms. Marvel argues that these three cases persuasively provide that if a judge
has knowledge of a potential conflict of interest prior to the start of trial, a
subsequent mistrial declaration due to that conflict of interest cannot be a manifest
necessity. Despite Ms. Marvel’s contention, this Court will not adopt the rule that
if a trial judge possesses information regarding a potential conflict of interest, a
reviewing court is precluded from finding manifest necessity. While both Buell
and Mansfield adopt such a rule,33 this Court will not do so because the Delaware
Supreme Court has warned against adopting any mechanical rule prohibiting a
retrial.34 If the Court were to accept the approach Ms. Marvel is advocating, it
would impose a mechanical rule requiring a court to bar retrial any time a trial
judge had information prior to jeopardy attaching that later led to the declaration of
32
   United States v. Sartori, 730 F.2d 973, 974–76 (4th Cir. 1984) (holding that where a trial judge
had knowledge of a potential conflict and failed to recuse himself prior to jeopardy attaching,
that conflict did not amount to a manifest necessity when the judge later declared a mistrial once
jeopardy attached); State v. Buell, 605 A.2d 539, 541–43 (Conn. 1992) (holding that manifest
necessity requires an element of surprise, and therefore, when the trial judge had knowledge of
the conflict prior to jeopardy attaching, such information cannot later be the basis of a mistrial);
Mansfield v. State, 29 A.3d 569, 582–83 (Md. 2011) (holding that the double jeopardy clause
barred retrial because the trial judge declared a mistrial based on information she had prior to
jeopardy attaching but failed to recuse herself).
33
   Buell, 605 A.2d at 543; Mansfield, 29 A.2d at 583.
34
   See Bailey v. State, 521 A.2d 1069, 1075 (Del. 1987) (stating that “[a] mechanical rule
prohibiting retrial whenever circumstances compel the discharge of a jury without the
defendant’s consent would be too high a price to pay for the added assurance of personal security
and freedom from governmental harassment which such a mechanical rule would provide”).

                                                10
a mistrial. Such an approach is inappropriate in the mistrial context as a manifest
necessity determination is a fact intensive inquiry where rigid rules such as the one
proposed by Ms. Marvel are unhelpful.
       Instead, the better approach is the one the Fourth Circuit Court of Appeals
adopted in United States v. Sartori.35 While Ms. Marvel cites to this case as
adopting a bright line rule similar to that in Buell and Mansfield, that court merely
held, that in the case at hand, the conflict of interest was not grave enough to
warrant manifest necessity. 36        Therefore, this Court will follow the traditional
approach of a case-by-case review to determine if the trial judge had a manifest
necessity for the declaration in this case.
       In making this determination it is important for the trial court to recognize
that a defendant “has a valued right to have his trial completed by a particular
tribunal.”37    Therefore, a trial judge should grant a mistrial, absent a defense
motion, only under the most urgent circumstances. 38 However, while a trial court
must recognize defendants’ “valued right to have the trial completed by a
particular tribunal,” this right must, under some circumstances, “be subordinated to
the public interest in fair trials designed to end in just judgments.” 39 Moreover, the
prosecution has the burden of demonstrating the existence of a manifest necessity,
which requires a high degree of necessity before a retrial is permitted. 40

35
   730 F.2d 973 (4th Cir. 1984).
36
   Id. at 976. Instead of adopting a bright line rule, the court found a lack of manifest necessity
because the appearance of impropriety was minimal given the trial judge’s lack of an economic
or other tangible interest in the trial’s outcome. Id.
37
   Arizona v. Washington, 434 U.S. 497, 503 (1978).
38
   Swanson v. State, 956 A.2d 1242, 1245 (Del. 2008).
39
   Bailey, 521 A.2d at 1075 (quoting Wade v. Hunter, 336 U.S. 684, 689 (1949)).
40
   Washington, 434 U.S. at 505. While the burden is on the prosecution to demonstrate manifest
necessity, “[w]hen justice requires that a particular trial be discontinued [it] is a question that
should be decided by persons conversant with factors relevant to the determination.” Wade, 336
U.S. at 689. Therefore, a court reviewing this decision must be aware that the trial judge making

                                                11
        In the case at hand, the trial judge’s order declaring a mistrial does not
expressly find manifest necessity. However, this is not fatal. 41 Here, the facts
support a finding of manifest necessity. The trial judge, after a full day of trial,
learned that he had a personal relationship with Ms. Marvel’s mother. It is clear
from reviewing the relevant transcripts that the trial judge did not recognize who
Ms. Marvel’s mother was until after the start of trial. Due to his relationship with
Ms. Marvel’s mother, the trial judge determined that he could no longer proceed as
the judge in this case due to a potential appearance of bias. The trial judge
declared this mistrial only after a discussion with counsel where he was open to
considering alternative solutions. As the parties and the trial judge were unable to
offer an alternative course of action, the trial judge had no other choice but to
declare a mistrial to avoid judicial impropriety. Avoiding judicial impropriety,
which would have resulted had the trial judge continued with the case despite his
acknowledged bias, is sufficient to meet the prosecution’s burden of demonstrating
manifest necessity.       There is, of course, a strong public interest in fair trials
designed to reach just judgments.
        Moreover, this outcome would not change even if the Delaware courts were
to adopt the rule advocated by Ms. Marvel because both Mansfield and Buell are
distinguishable on the facts. Here, the State informed the trial judge the day before
trial that the State had a concern about whether the trial judge had worked with Ms.
Marvel’s mother in 2015. The parties did not inform the trial judge of the mother’s
name.     Furthermore, Ms. Marvel’s mother informed the State’s investigator that
she worked for the Court at some unspecified time but did not work for the trial

this decision is in the best position to determine whether the facts amount to manifest necessity.
However, at the same time, the trial judge’s characterization is not binding. United States v.
Scott, 437 U.S. 82, 96 (1978).
41
   See Bailey, 521 A.2d at 1077 (stating that “[t]he absence of an explicit finding of the ‘manifest
necessity’ to declare a mistrial is not determinative”).

                                                12
judge. This disclosure obviously did not inform the trial judge of a potential
conflict of interest due to his social relationship, as opposed to a non-existent work
relationship, with Ms. Marvel’s mother.
         After the first day of trial, the trial judge then learned the identity of Ms.
Marvel’s mother. Upon learning her identity, the trial judge immediately informed
counsel of the conflict of interest due to a social relationship. Therefore, even if
the court were to adopt the rule advocated by Ms. Marvel and adopted in other
jurisdictions, such a rule would not bar retrial here because the trial judge did not
have knowledge of the conflict of interest that led to the mistrial declaration until
after jeopardy had already attached.
         Ms. Marvel also argues that negligence can negate a finding of manifest
necessity when there is an alternative solution available. Ms. Marvel implies that
the prosecutor or the trial judge did not properly address the conflict of interest
prior to jeopardy attaching due to negligence. Ms. Marvel argues that had the
conflict of interest been dealt with prior to the start of trial, the judge would have
had the alternative solution of recusing himself. However, because of negligent
actions, the conflict of interest was not properly addressed and the trial commenced
leading to the mistrial.        In support of this premise, Ms. Marvel relies on a
Washington Court of Appeals case, State v. Eldridge.42 In Eldridge, the court
looked to Downum where the Supreme Court held that a decision by the prosecutor
to proceed to trial despite knowing that a key witness was unavailable barred
retrial.43 While Ms. Marvel relies on Eldridge for the principle that negligence
negates manifest necessity, the holding in Eldridge distinguished Downum and
Jorn because unlike in those cases, the trial judge in Eldridge considered


42
     562 P.2d 276 (Wash. Ct. App. 1977).
43
     Id. at 280–81.

                                           13
alternative solutions before declaring a mistrial. 44        Therefore, contrary to Ms.
Marvel’s argument, both Eldridge and Downum merely support the proposition
that a trial judge must consider alternative solutions before declaring a mistrial, not
that negligence negates a finding of manifest necessity.45 Therefore, Eldridge’s
holding, if found persuasive, does not change the outcome of this case.
       Furthermore, despite the lack of support for this legal premise, there is no
evidence that either the trial judge or the prosecutor acted negligently.          The
prosecutor provided the Court with all the information available to her that she had
collected following an investigation. From the information provided to the Court
prior to trial, the trial judge ascertained no conflict of interest. Accordingly, it is
not clear that either party acted negligently in this situation.
       While the Court is satisfied that the trial judge declared a mistrial out of
manifest necessity, this does not end the Court’s inquiry. 46 Despite a finding of
manifest necessity, the double jeopardy provisions will bar a retrial where there
were “governmental actions intended to provoke a mistrial and thereby subject the
defendant to the substantial burdens imposed by multiple prosecutions.” 47 When a
judge or prosecutor acts in bad faith “threaten[ing] the harassment of an accused by
successive prosecutions or declaration of a mistrial so as to afford the prosecution a
more favorable opportunity to convict the defendant,” the double jeopardy clause
will bar a retrial. 48
       Here, there is no evidence, and Ms. Marvel does not argue, that the State or
the trial judge acted in bad faith with the intent to provoke a mistrial. The State
disclosed all information it possessed regarding a potential working relationship
44
   Id. at 281.
45
   Id.; Downum v. United States, 372 U.S. 734, 737 (1963).
46
   Bailey, 521 A.2d at 1078.
47
   Id.
48
   Id.

                                              14
between the trial judge and Ms. Marvel’s mother. After the trial judge reassured
the parties that there was not a conflict of interest based on a work relationship, a
bench trial began. After commencement of trial, as soon as the trial judge learned
of the identity of Ms. Marvel’s mother, he realized he had a personal relationship
with her. There was no bad faith on either the part of the prosecutor or the trial
judge. Therefore, the State is not barred from re-prosecuting the case on the
grounds of alleged bad faith.


                                  CONCLUSION
      For the reasons set forth herein, the Court declared a mistrial in Ms.
Marvel’s case out of manifest necessity to protect against judicial impropriety and
to protect the public interest in fair trials designed to end in just judgments.
Furthermore, the State is not barred from retrying its case against Ms. Marvel as
there was no evidence of bad faith conduct on the part of either the State or the trial
judge. Defendant Marvel’s motion to dismiss is accordingly DENIED. Trial will
commence as scheduled on Thursday, April 13, 2017.


      IT IS SO ORDERED.


                                               /s/Jeffrey J Clark
                                               Judge




                                          15